DETAILED ACTION
                                              Response to Amendment         
1.     This Office Action is in response to Amendment filed on 03/28/2022.
       Claims 1 and 11 have been amended.

       Claims 6 and 17 have been canceled.

       Claims 2-5, 7-10, 12-16 and 18-20 have been remained.

        Claims 1-5, 7-16 and 18-20 are currently pending in the application.
                                              Specification Objection
2.   The title has been amended on 03/28/2022 and the specification objection filed on 12/27/2021 has been withdrawn.
                      Examiner’s Statement of Reasons for Allowance
3.     Claims 1-5, 7-16 and 18-20 are allowed.
4.     The following is an examiner’s statement of reasons or allowance
         Claims 1-5, 7-16 and 18-20 are allowed in the previous Office action including in the Allowable Subject Matters mailed on 12/27/2021. 
                                                       Conclusion
5.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUC T DANG/Primary Examiner, Art Unit 2892